Exhibit 10.8

 

FOURTH AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT

 

THIS FOURTH AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT (this
“Amendment”) is dated as of October 7, 2011, by and between ADVENIR@MARGATE,
LLC, a Florida limited liability company (“Seller”), and BEHRINGER HARVARD
MARGATE, LLC, a Delaware limited liability company (“Purchaser”).

 

Recitals

 

A.                                   Seller and Grand Peaks Properties, Inc.
(“Grand Peaks”) entered into a Real Estate Purchase and Sale Agreement dated as
of June 6, 2011 (the “Original Purchase Agreement”), relating to certain real
property and improvements located in Broward County, Florida (the “Property”). 
The Original Purchase Agreement has been amended by a First Amendment to Real
Estate Purchase and Sale Agreement dated as of July 21, 2011, a Second Amendment
to Real Estate Purchase and Sale Agreement dated as of July 28, 2011, and a
Third Amendment to Real Estate Purchase and Sale Agreement dated as of
September 30, 2011 (the Original Purchase Agreement, as so amended, is referred
to herein as the “Agreement”).  The Agreement has been assigned by Grand Peaks
to Purchaser.  Any initially capitalized terms used but not otherwise defined in
this Amendment shall have the meanings assigned to such terms in the Agreement.

 

B.                                     Seller and Purchaser wish to further
amend the Agreement in certain respects.

 

Agreement

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Seller and Purchaser agree as follows:

 

1.                                       Incorporation of Recitals.  The
foregoing Recitals are incorporated herein by reference.

 

2.                                       Lender Consents.  The second paragraph
of Section 5 of the Agreement is revised to read as follows:

 

“Within five (5) Business Days after the date of the Agreement, Purchaser shall
submit applications to the holders of the Existing Loans (the “Existing
Lenders”) seeking approval for the Assumption.  As requested by Purchaser,
Seller shall reasonably cooperate with Purchaser’s efforts to arrange for the
Assumption.  The obligations of the Seller and the Purchaser under this
Agreement are expressly contingent upon the Existing Lenders providing written
confirmation (the “Lender Consents”), prior to October 13, 2011, consenting to
the Assumption on terms satisfactory to Seller and Purchaser.  Purchaser shall
keep Seller apprised of its efforts and progress in obtaining the Lender

 

--------------------------------------------------------------------------------


 

Consents.  In the event Purchaser is unable to obtain the Lender Consents prior
to October 13, 2011 then, notwithstanding any provision herein to the contrary,
the Earnest Money (less $25,000) shall be returned to Purchaser, $25,000 of the
Earnest Money shall be delivered to and retained by Seller, and this Agreement
shall be null and void and of no further force or effect, except for such
continuing obligations as are intended to survive the termination of this
Agreement.  The Lender Consents, to be effective, shall provide, in addition to
the consent by the Existing Lenders to the assumption by Purchaser of the
Existing Loans, that the Seller (and any guarantor, principal, key principal or
any other entity affiliated with Seller obligated or liable in any manner under
the Existing Loans) shall be released from any and all further liability under
the Existing Loans upon the assumption of the Existing Loans by Purchaser, with
the exception of any liability arising from the existence of hazardous materials
on or before the Closing Date.”

 

3.                                       Closing Date.  The first sentence of
Section 6 of the Agreement is revised to read as follows:

 

“Subject to the terms and conditions of this Agreement, the closing of the
transaction contemplated by this Agreement (the “Closing”) shall take place on
October 18, 2011; provided, however, that in the event of a storm in the
Atlantic Ocean that prevents Purchaser from obtaining any of the insurance
coverages required by Purchaser’s lender, the Closing Date shall be delayed
until such time as Purchaser is able to obtain such insurance.”

 

4.                                       No Other Changes.  Except as expressly
modified hereby, the Agreement remains in full force and effect in accordance
with its terms.  In the event of any conflict between the terms of the Agreement
and the terms of this Amendment, this Amendment shall control.

 

5.                                       Counterparts.  This Amendment may be
executed in counterparts, each of which shall be deemed an original but both of
which shall constitute one and the same instrument.  Any signature to this
Amendment transmitted via facsimile or other electronic means shall be deemed an
original signature and shall be binding upon the parties hereto.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

SELLER:

 

 

 

ADVENIR@MARGATE, LLC, a Florida limited liability company

 

 

 

 

By:

ADVENIR@MARGATE GP, LLC, a Florida limited liability company, its Managing
Member

 

2

--------------------------------------------------------------------------------


 

 

 

By:

ADVENIR, INC., a Florida corporation, its Managing Member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ W. Taylor Rismiller

 

 

 

Name:

W. Taylor Rismiller

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

BEHRINGER HARVARD MARGATE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

Margate Peak, LLC, a Colorado limited liability company, its Managing Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Luke C. Simpson

 

 

 

Luke C. Simpson

 

 

 

Manager

 

3

--------------------------------------------------------------------------------